Citation Nr: 1116080	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  10-42 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left arm and shoulder disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims.

With regard to a low back disability and a left arm and shoulder disability, the Veteran contends that he injured his low back, left arm, and left shoulder on a parachute jump in Taegu, Korea in March 1952.  Specifically, he has alleged that he was in a steep oscillation just prior to landing, then sustained a very hard landing on the ground (at which time he hurt his back) and was then dragged due to high surface winds for approximately 75 to 100 feet (during which time he hurt his left arm and shoulder) before finally collapsing his canopy.  The Veteran recalled that a medic came up to him afterward to ask if he was all right, and the Veteran told him that his back and shoulder were hurting but that he did not think he needed any medical help.  Thereafter, the medic allegedly gave the Veteran some "APCs" and said if it got worse to go on sick call.  The Veteran said it seemed to feel better after a few days and that he thought no more about it at that time.

At the Veteran's July 1953 service separation examination, no abnormalities were noted for his spine or upper extremities.  It was noted that he had fractured his left forearm at age 8, with no sequelae.

The Board notes that, with the exception of the July 1953 service separation examination report, the National Personnel Records Center (NPRC) has indicated that the Veteran's service treatment records are fire-related and therefore unavailable.  In September 2008, the NPRC responded to a request for the Veteran's sick/morning reports (for the period from July 1950 to July 1953) by stating that they needed more complete information about the Veteran's organization as well as a 90-day timeframe.  On remand, another request should be sent to the NPRC for the Veteran's sick/morning reports while he was stationed with the 187th Airborne Regimental Combat Team, C Company, 1st Battalion, for the period from February 1952 to May 1952.

The Veteran has argued that since the parachute incident in service, his low back and left arm and shoulder conditions have gotten worse (despite having no other injuries after his service discharge).  He testified that in 1973 or 1974, he was hospitalized by his private physician (Dr. Certo) for 23 days in order to undergo a complete back manipulation at St. Francis Hospital.  At his March 2011 hearing, the Veteran clarified that St. Francis Hospital is now Children's Hospital of Pittsburgh.  On remand, an attempt should be made to obtain these private treatment records after obtaining any necessary authorization from the Veteran.

In light of the above, the Veteran should now be afforded a VA orthopedic examination with medical opinion by a physician in order to determine whether he currently has a low back disability, left arm, and/or left shoulder disability that arose during service, is otherwise related to any incident of service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to tinnitus, the Veteran contends that he currently has constant tinnitus as a result of noise exposure in service.  At his March 2011 hearing, he testified that he was exposed to loud noise from airplane engines during his 22 jumps in service, as well as artillery fire during combat service.  The Veteran stated that he could not remember whether he had tinnitus during service.  His DD Form 214 confirms that he received a Combat Infantryman Badge.

Following his discharge from service, the Veteran has stated that he cannot recall when he first started having tinnitus.  However, he has asserted that he has not had any post-service recreational or occupational noise exposure.

In light of the above, the Veteran should now be afforded a VA ear disease examination with medical opinion in order to determine whether his current tinnitus arose during service or is otherwise related to any incident of service, including noise exposure therein.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his low back (to include Dr. Certo and St. Francis Hospital - now Children's Hospital - in Pittsburgh, Pennsylvania), left arm and shoulder, and tinnitus at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Schedule the Veteran for a VA orthopedic examination by a physician to determine whether the Veteran suffers from a current low back disability, left arm disability, and/or left shoulder disability, and if so, to obtain an opinion as to whether any such disorders are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran suffers from a current low back disability, left arm disability, and/or left shoulder disability.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that each such disability arose during service or is otherwise related to any incident of service, including the credible report of a hard parachute landing during which he reportedly injured his back and left arm and shoulder.  With respect to the left arm, the examiner should indicate whether any current condition is related to his childhood left forearm fracture that occurred prior to service.  If so, the examiner should provide an opinion as to whether the preexisting fracture underwent a permanent worsening of the underlying disorder beyond normal progression (aggravation) during or as a result of his service.  If the examiner determines that any left arm disorder was aggravated by service, then he/she should opine whether any current left arm disorder is related to that aggravation.  A complete rationale for all opinions expressed should be provided.

3.  Also schedule the Veteran for a VA ear disease examination to determine the nature and extent of the Veteran's current tinnitus disability, and to obtain an opinion as to whether such disorder is possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus disability arose during service or is otherwise related to any incident of service, including noise exposure therein.  A complete rationale for all opinions expressed should be provided.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

